Citation Nr: 0008236	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-05 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  In August 1998, the RO 
denied special monthly pension based on the need for regular 
aid and attendance, but granted special monthly pension at 
the housebound rate.  


FINDINGS OF FACT

1.  The veteran has been found to be permanently and totally 
disabled.

2.  The veteran is currently nonservice-connected and 
evaluated at 90 percent for paralysis of the right radicular 
nerve, a residual of the rupture of an intracranial aneurysm; 
at 60 percent for paralysis of the right sciatic nerve, a 
residual of the rupture of an intracranial aneurysm; at 10 
percent for residuals of craniotomy; at 20 percent for a 
seizure disorder with expressive aphasia; and at 10 percent 
for status post fracture of the right hip.  The combined 
nonservice-connected evaluation is 100 percent.  

3.  The veteran is not a patient in a nursing home or 
helpless or blind or so nearly helpless as to require the 
regular aid and attendance of another person.  

4.  The veteran is able to care for himself and to engage in 
most of the activities of daily living.  


CONCLUSION OF LAW

1.  The criteria for special monthly pension based on the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1502(b), 1521(d), (West 1991); 38 C.F.R. §§ 3.351(b),(c), 
3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is rated permanently and totally disabled for 
pension purposes based on paralysis of the right radicular 
nerve, a residual of the rupture of an intracranial aneurysm, 
evaluated as 90 percent disabling; paralysis of the right 
sciatic nerve, a residual of the rupture of an intracranial 
aneurysm, evaluated as 60 percent disabling; residuals of 
craniotomy, evaluated as 10 percent disabling; a seizure 
disorder with expressive aphasia, evaluated as 20 percent 
disabling; and status post fracture of the right hip, 
evaluated as 10 percent disabling.  The combined nonservice-
connected evaluation is 100 percent.  He has also been 
granted special monthly pension based on housebound status 
under 38 C.F.R. § 3.351(d)(2) (1999).  

A hospitalization report, dated in March 1996, from JFK 
Johnson Rehabilitation Institute, included a past medical 
history of subarachnoid hemorrhage secondary to a left 
posterior communicating artery aneurysm rupture in June 1995.  
The veteran was left with right hemiparesis, expressive 
greater than receptive aphasia, and a colloid cyst in the 
third ventricle, as well as a history of possible seizures.  
He had been able to ambulate with a cane, but then fell, 
sustaining a right intertrochanteric hip fracture, requiring 
open reduction and internal fixation.  

A VA disability evaluation examination in October 1996 noted 
continuing weakness of the right leg and right arm, even 
though his speech had improved.  He also gave a history of 
partial loss of vision in each eye, and seizure disorder, for 
which he took medication.  Neurological examination revealed 
that the cranial nerves were grossly intact.  Bilateral 
pupils were equal and reactive to light and extraocular 
muscles were intact.  Motor strength in both left upper and 
lower extremities was found to be 5/5.  Motor strength of the 
right extremities revealed the right arm to be 3/5 and the 
right leg to be 1/5.  Decreased sensation was noted in the 
right arm, the right half of the face, and the right leg, as 
compared to the left.  Diagnoses were status post craniotomy 
and aneurysm clipping for subarachnoid bleed; right 
hemiparesis, the right arm worse than the right leg [sic], 
with expressive aphasia.  

Evidence dated in May 1996 from a private optometrist, 
Vincent R. Vicci, Jr., O.D., disclosed that he had performed 
a complete neuro-optometric rehabilitative analysis.  He 
found that the veteran's primary visual problems were 
diplopia and difficulty with his vision to the right side.  
For one month prior to the examination, the veteran had been 
wearing prisms prescribed for the diplopia.  Visual 
examination showed unaided visual acuities as to distance to 
be 20/200 in the right eye and 20/80 in the left.  Subjective 
and objective refractive findings indicated the presence of 
myopic astigmatism in both the right and left eyes, with best 
corrected visual acuities of 20/20 in the right eye and 
20/20-2 in the left.  Nearpoint visual acuities through the 
most appropriate nearpoint lenses were found to be 20/20-2 in 
the right eye and 20/20-3 in the left.  A visual field 
analysis revealed peripheral reference levels were slightly 
decreased.  A dense right homonymous hemianopic field defect 
was present.  Diagnoses were dense right homonymous 
hemianopic field defect secondary to aneurysm; constant 
exotropia/hypertropia - diplopia.  Dr. Vicci commented that 
the hemianopic field defect would likely not improve a great 
deal and that, therefore, diplopia would be an 
extraordinarily difficult problem to manage.  

A report from the Center for Head Injuries, associated with 
the JFK Johnson Rehabilitation Institute, reflecting 
treatment in October and November 1996, revealed that results 
of a second neuropsychological evaluation in September 1996 
had shown intact visual attention, visual memory, non-verbal 
reasoning ability, processing speed and basic visuo-
perceptual capacities.  Mild to moderate improvements were 
noted in some areas of language assessment, but overall, he 
remained significantly aphasic.  Functionally, expressive 
speech was greatly improved and he was able to understand 
basic conversational speech and instructions.  
Neuropsychological testing demonstrated that the veteran was 
able to recite the alphabet, count orally, and write numbers 
from zero to twenty and perform basic addition.  Occupational 
therapy reports indicated that his low-level perceptual 
skills were intact and that he was independent in upper body 
dressing, grooming, and toileting.  He could persist at a 
simple repetitive task with little supervision.  He was 
independent in ambulation with a quad cane and did not bump 
into things despite his right cut in field vision.  He had 
stable balance within limited movement of center of mass with 
respect to base of support.  He had continued impairment in 
speech/language abilities and in nonverbal conceptual 
reasoning.  Physically, he had a non-functional right upper 
extremity and reduced sensation in the right upper extremity.  
His double vision could be eradicated with his prisms, but he 
did not effectively use the prisms.  He needed assistance 
with homemaking, lower extremity dressing, bathing, and meal 
preparation.   He had decreased motor control of the right 
lower extremity with active movement in a synergy pattern.  
Balance reactions were poor except for protective extension 
with the left upper extremity.  Endurance was poor and 
ambulation skills were reduced on uneven surfaces or stairs.  

A neuropsychological evaluation in November 1996 by a 
neuropsychologist associated with the Center for Head 
Injuries noted that initial neuropsychological evaluation in 
December 1995 had revealed significant expressive aphasia, 
marked by nonfluent speech and paraphasia, as well as 
comprehension deficits, consistent with a global aphasic 
disorder and right homonymous hemianopsia.  He had continued 
to make progress in his therapies despite a hip fracture and 
a recent seizure.  Results of a second neuropsychological 
evaluation in September 1996 revealed intact visual 
attention, visual memory, non-verbal reasoning ability, 
processing speed and basic visuo-perceptual capacities.  Mild 
to moderate improvements were noted in some areas of language 
assessment.  Overall, however, he remained significantly 
aphasic.  

All in all, the results of this last evaluation indicated 
that the veteran continued to demonstrate moderate-to-severe 
cognitive impairments in many areas.  He was unable to write 
other than his name and address.  He could not spell or tell 
time, although he could correctly count and write numbers 
from zero to twenty.  He could correctly point to and sort 
objects by color, but not to label them consistently.  
Attention to visual detail measured in the mildly-impaired 
range.  Testing suggested that basic auditory attention was 
very limited and that complex auditory attention was severely 
impaired.  Visual motor skills were severely impaired, and 
visual memory measured in the severely-impaired range.  The 
examiner found it impossible to determine whether his 
difficulty with this measure was due more to memory problems 
than to visual motor problems.  She commented that the 
veteran would perform best in highly-structured situations 
where he could work at his own pace, with step-by-step 
directions, in order successfully complete tasks.  Assuming 
that recovery continued at the current rate, the veteran's 
prognosis to return to his former level of functional 
independence within his home and community was assessed as 
poor, and it was unlikely that he would ever be able to 
return to any form of competitive or supportive employment.  
In order to ensure safety and to enhance the quality of his 
daily life, he would require some continuous form of 
supervision and supportive structuring and guidance for the 
foreseeable future.  

A February 1998  neurologic evaluation by Michael D. Merkin, 
M.D., mentioned that the veteran was currently undergoing 
outpatient physical therapy and rehabilitation.  According to 
his wife, he generally experienced a mild seizure about once 
a month, where he had a glassy look and was totally confused 
for several minutes.  The veteran himself reported persistent 
speech and visual difficulties, in addition to right-sided 
extremity weakness and numbness.  He also complained of 
slight intermittent headaches and seeing multiple objects 
without his glasses.  He said that he required a cane for 
walking.  He experienced some urinary frequency, but no bowel 
incontinence.  Mental status examination revealed that he was 
awake and alert, with fluent speech, which was hesitant at 
times due to difficulty in finding words.  He was able to 
name, repeat, and follow simple commands.  Left-to-right 
orientation was intact.  There was an element of apraxia of 
the right hand.  Examination of the cranial nerves disclosed 
that his pupils were equal, round, and reactive to light.  
There was a right homonymous hemianopsia.  He had right 
central facial weakness.  Temperature sensation was depressed 
on the right side.  Corneal gag reflexes were intact 
bilaterally.  There was a dense, spastic right hemiparesis 
with some movement of right hip flexor and knee extensors.  
His gait was right hemiparetic.  Sensation was intact to 
pinprick, but vibratory sense and proprioception were 
depressed distally on the right side.  Reflexes demonstrated 
right-sided predominance.  Diagnoses were status post 
subarachnoid hemorrhage; status post clipping left posterior 
communicating artery aneurysm, with subsequent left middle 
cerebral and posterior cerebral artery distribution 
infarctions; secondary partial complex seizures with 
secondary generalization, complex partial seizures not fully 
controlled; and neurologic examination significant for 
predominantly expressive aphasia with minimal receptive 
components, right homonymous hemianopsia, right hemiparesis 
and right hemi-sensory loss.  This examiner offered the 
opinion that the veteran was permanently and totally disabled 
from a neurologic standpoint and advised restricting him from 
any type of work duties.   

II.  Legal Analysis

The veteran has submitted evidence which is sufficient to 
justify a belief that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Because he has been 
afforded a VA examination, has been offered the opportunity 
for RO and Board hearings, and has submitted private medical 
reports, his case has been adequately developed for appellate 
purposes by the RO.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  See 38 U.S.C.A. §§ 1502(b), 
1521(d) (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1994).  Need 
for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  The criteria for establishing the need for 
regular aid and attendance requires that the veteran be blind 
or so nearly blind as to have corrected visual acuity of 
4/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or that he be a patient in 
a nursing home because of mental or physical incapacity or 
that he establish a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).  

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden, as that term is defined by the regulation, 
meets the criteria for aid and attendance.  Id.  It is not 
required that all of the disabling conditions be found to 
exist before a favorable rating may be made.  The performance 
of the necessary aid and attendance by a relative of the 
veteran rather than by a paid care provider will not prevent 
the granting of the additional allowance.  38 C.F.R. § 3.352 
(1999).  

Although the veteran has several mental and physical 
limitations due to residuals of a subarachnoid hemorrhage 
secondary to a left posterior communicating artery aneurysm 
rupture, the regulatory standard for eligibility for 
additional pension based on the need for the aid and 
attendance of another person is stringent.  Although the 
evidence shows that he has diplopia and a defect in his 
visual field, he is not blind.  He is not a patient in a 
nursing home, nor does he require the use of special 
prosthetic or orthopedic appliances needing frequent 
adjustment.  He is not bedridden.  Despite significant right 
extremity weakness and spastic right hemoparesis, he is able 
to walk with a cane.  He is able to dress and undress 
himself, to feed himself, to attend to the wants of nature, 
and to keep himself ordinarily clean and presentable.  
Despite his speech and cognitive impairments, he had been 
described as alert and with intact non-verbal reasoning 
ability.  He has stable balance and does not bump into 
objects, despite some loss of visual field.  He has not been 
found to have right extremity numbness.  Therefore, the 
evidence does not show that he requires care or assistance on 
a regular basis to protect him from the hazards or dangers 
incident to his daily environment.  Although the September 
1996 neuropsychological evaluation noted, at that time, that 
he did need some assistance in performing household chores, 
meal preparation, and in lower extremity bathing and 
dressing, given that he had not complained of these 
limitations during the February 1998 neurologic evaluation, 
the Board is not persuaded that these particular limitations 
still continue, or that if they do, they establish a factual 
need for regular aid and attendance within the meaning of the 
applicable regulation.  

Accordingly, the preponderance of the evidence is against the 
appellant's claim, and entitlement to additional pension 
based on the need for regular aid and attendance is denied.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

